ACCEPTED
                                                                                        03-15-00554-CV
                                                                                                6864486
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  9/10/2015 11:56:11 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK



                                          03-15-00554-CV
                                                                       FILED IN
                                                                3rd COURT OF APPEALS
                                 IN THE COURT OF APPEALS             AUSTIN, TEXAS
                                 THIRD DISTRICT OF AUSTIN       9/10/2015 11:56:11 AM
                                                                    JEFFREY D. KYLE
                                                                         Clerk
    AUSTIN TELE-SERVICES LLC DBA AUSTIN TELE-SERVICES LP AKA ATS,

                                                            Appellant,
                                                 v.


                                     FUTURENET GMBH,

                                                             Appellee.


   Restricted Appeal from Cause No. C-1-CV-15-003365, Futurenet GMBH v.
  Austin Tele-Services LLC dba Austin Tele-Services LP aka ATS, in the County
                   Court at Law No. 1 of Travis, County, Texas

        APPELLANT'S UNOPPOSED MOTION TO DISMISS APPEAL


Jillian J. Keith
State Bar No. 24013671
Sara E. Inman
State Bar No. 24073098
Lawrence A. Waks
State Bar No. 20670700

Wilson, Elser, Moskowitz,
Edelman & Dicker LLP
901 Main Street, Suite 4800
Dallas, Texas 75202
(214) 698-8000
(214) 698-1101 Facsimile                                    September 10, 2015



Appellant's Unopposed Motion to Dismiss Appeal                             Page 1 of 4
2096156v.1
        APPELLANT'S UNOPPOSED MOTION TO DISMISS APPEAL

    1. Appellant filed notice of its restricted appeal on August 28, 2015. On August

        31, 2015, Appellant and Appellee entered into a compromise agreement

        regarding matters related to Appellee's claims and causes of action against

        Appellant. As part of that compromise agreement, Appellant and Appellee

        agreed to file a Joint Motion to Vacate Default Judgment and Writ of

        Execution with the trial court.

    2. The Joint Motion to Vacate and Agreed Order Granting the Motion to

        Vacate Default Judgment and Writ of Execution were filed with the trial

        court on September 1, 2015. The trial court judge signed the order on

        September 8, 2015. A copy of the order is attached hereto as Exhibit A.

    3. Pursuant to Texas Rule of Appellate Procedure 42.1, Appellant must file a

        motion with the Court for dismissal. Under Rule 42.1(a)(1) "[i]n accordance

        with a motion of appellant, the court may dismiss the appeal.....unless such

        disposition would prevent a party from seeking relief to which it would

        otherwise be entitled."

    4. Appellant seeks an order from this Court dismissing Appellant's appeal.

    5. Dismissal of the appeal would not prevent a party from seeking relief to

        which it would otherwise be entitled. Appellant and Appellee agree that

        dismissal of the appeal is in the interest of both parties.

Appellant's Unopposed Motion to Dismiss Appeal                             Page 2 of 4
2096156v.1
   6. Because dismissal of the appeal would not prevent either party from seeking

        relief to which they would be otherwise entitled, the Court should grant the

        relief sought by this Motion to Dismiss Appeal.

    7. Appellant and Appellee agree that each party shall bear its own costs.

    8. Appellant and Appellee agree that the mandate should be issued early.


                                                 Respectfully submitted,


                                                 Wilson, Elser, Moskowitz,
                                                 Edelman Dicker LLP


                                        By:
                                                 Lawren A. Waks
                                                 State Bar No. 20670700
                                                 lawrence.waks@wilsonelser.com
                                                 Jillian Keith
                                                 State Bar No. 24013671
                                                 jillian.Keith@wilsonelser.corn
                                                 Sara E. Inman
                                                 State Bar No 24073098
                                                 sara.inman@wilsonelser.corn
                                                 901 Main Street, Suite 4800
                                                 Dallas, Texas 75202
                                                 (214) 698-8000
                                                 (214) 698-1101 Facsimile

                                                 Attorneys For Appellant




Appellant's Unopposed Motion to Dismiss Appeal                                    Page 3 of 4
2096156v.1
                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing instrument has been
forwarded to Appelle's counsel of record via the Texas Rules of Civil Procedure
on this the 10th day of September, 2015.


VIA FAX(512-264-3782)
Michael G. Null
State Bar No. 15134300
20209 W. HWY 71
Spicewood, TX 78669
(512) 264-1156




                                CERTIFICATE OF CONFERENCE

      The undersigned hereby certifies that she conferred with counsel for
Appellee, Michael Null, on September 9, 2015 via phone. Counsel for Appellee
supports the filing of this motion.


                                                  Sar    . Inman




Appellant's Unopposed Motion to Dismiss Appeal                           Page 4 of 4
2096156v.1
                               CAUSE NO, C-1-CV-15-003365

FUTURENET GMBH,                                              IN THE COUNTY COURT OF

        Plaintiff,

vs„                                                                      AT LAWN°. 1 OF

AUSTIN TELE-SERVICES LLC dba
AUSTIN TELE-SERVICES LP aka ATS,

         Defendant,                                             TRAVIS COUNTY, TEXAS


      ORDER GRANTING JOINT MOTION TO VACATE DEFAULT JUDGMENT AND,
                           WRIT OF EXECUTION

         On this day came to be heard Plaintiff Futurenet GMBH and Defendant Austin Tele-

Services I,LC dba Austin Tele•Services LP aka ATS's Joint Motion to Vacate Default Judgment

and Writ of Execution, The Court, after considering all matters of record is of the opinion that

the motion is meritorious and should be GRANTED.

        It is therefore ORDERED that the Default Judgment against Defendant Austin Tele-

Services LLC dba Austin Tele-Services LP aka ATS signed and entered of record on June 24,

2015, as well as the Writ of Execution, signed and issued on July 30, 2015, by this Court, is

hereby VACATED.

        SIGNED:on.                                o 6-


Approved as toform:




LAW             WALKS




2091092v,1
State Bar No 20670700
lawrence.waks@wilsonelser.coM
JILLIAN KEITH
State Bar No, 24013671
jillign,Kcitit(Wilaonelser,com
SARA E. INMAN
State Bar No 24073098
lara.itLrnala.,‘Yilsotielser,00m,
901 Main Street, Suite 4800
Dallas, Texas 75202
(214) 698-8000
(214) 6981101 Facsimile

ATTORNEYS FOR DEFXINDA T

AN


MICHAEL G. NULL
State Bar No, 15134300
irmall&ait4spring,eorn
20209 W HWY 71
Spicewood, TX 78669
(512) 264-1156
(512) 2643782 Facsimile

ATTORNEY FOR PLAINTIFF




2091092v.1